Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed April 7, 2022.
 
The proposed amendment has been entered and made of record.  Claims 1, 11 and 17 have been amended to more particularly point out and distinctly claim the invention.   
Claim 14 has been cancelled.   

Applicant's amendment with respect to the pending claims 1-13 and 15-18, filed April 7, 2022, places the application in condition for allowance.

Claims 1-13 and 15-18 are allowed as evident by applicant’s amendment and arguments.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that a first wireless transceiver configured for communication with an external transceiver on a first radio signal frequency having a first distance range; 
a processing circuit configured to receive the signal from the first wireless transceiver, interpret the signal and generate a command for operating the electric motor in accordance with the received wireless signal; and 
a second, short-range wireless transceiver or transponder configured to communicate with an external short-range terminal on a second radio signal frequency having a second distance range, which is shorter than the first distance range of the first transceiver, wherein the processing circuit receives a signal from the short-range wireless transceiver or transponder.

Independent claims 9 and 11 recites a system and a method according to independent claim 1; therefore, independent claims 9 and 11 are also allowed at least for the same reasons discussed above.

Claims 2-8, 10, 12-18 depend either directly or indirectly upon independent claims 1, 9 and 11; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684